DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        This action is responsive to the following communication: an amendment filed on 11/15/2021.
	Claims 1-8 are currently pending and presented for examination.
                                         Response to Arguments
Applicant's arguments with respect to prior art claims rejection filed on 11/15/2021 have been fully considered, however, the remarks are moot, because the arguments do not apply to the combination of the references being used in the current rejection. 
Information Disclosure Statement
       The information disclosure statement (IDS) documents submitted on November 30, 2021, February 3, 2022 and February 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “member” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the power supply unit supplies power to …”, the micro-processing unit is configured to drive…” in claim 1, “micro-processing unit is configured to perform…” in claim 2, “ the micro-processing unit performs…” in claim 3. 
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 4,5 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 2, 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (CN 107364515 A) (see translation document of the specification attached ).
Regarding claim 1, Yu et al. discloses a hub imaging angle monitoring apparatus (Para 16;  an imageable bicycle wheel hub) , comprising an X-axis accelerometer, a Y-axis accelerometer, a Z-axis gyroscope (Para 18; angle calculation unit including three-axis gyroscope and three-axis accelerometer. Three-axis accelerometer provides acceleration information based on the same X, Y, and Z axes ), a micro-processing unit  ( Para 16-Para 19, control unit ; control unit can choose ATSAMD21G18 ARM Cortex M0 processor) and a power  supply unit arranged on a hub of a wheel of a vehicle (  Para 16, Para 34; power supply unit) , wherein
the power supply unit supplies power to the X-axis accelerometer, the Y-axis accelerometer, the Z-axis gyroscope and the micro-processing unit, respectively (Para 16-18; an imageable bicycle wheel hub including a power supply unit ‘wherein it is well known in the art that power supply unit would provide power to all electronic components of the device/hub); and
the micro-processing unit is configured to drive the X-axis accelerometer, the Y-axis accelerometer, and the Z-axis gyroscope to monitor movement data of the hub of the wheel of the vehicle, and perform a fusion processing on the movement data to determine an imaging angle of the hub (Para 18; Angle calculation unit The angle calculation unit selects LSM9DS0, including three-axis gyroscope and three-axis accelerometer. The three-axis gyroscope provides real-time angular velocity information of circular motion based on the X, Y, and Z axes in the space rectangular coordinate system. Three-axis accelerometer provides acceleration information based on the same X, Y, and Z axes. The angle formed by the hub and the original angle can be calculated through the data of the above two sensors, and the LED display can be determined by the control unit according to the angle. The display content of the unit, the angle calculation unit is connected with the control unit by the SPI protocol, the specific method is that the SDA, SCL, CS, SAO, GND and VCC interfaces of the LSM9DS0 are connected to the 9, 10, 11, 12, GND and 3.3V of the control unit respectively).
	Regarding claim 2, Yu et al.  discloses the hub imaging angle monitoring apparatus according to claim 1, wherein the micro-processing unit is configured to perform the fusion processing on the movement data to obtain an attitude angle of the hub, and a hub imaging system is configured to determine the imaging angle of the hub by using the attitude angle as a reference point (Para 18; Angle calculation unit The angle calculation unit selects LSM9DS0, including three-axis gyroscope and three-axis accelerometer. The three-axis gyroscope provides real-time angular velocity information of circular motion based on the X, Y, and Z axes in the space rectangular coordinate system. Three-axis accelerometer provides acceleration information based on the same X, Y, and Z axes. The angle formed by the hub and the original angle can be calculated through the data of the above two sensors, and the LED display can be determined by the control unit according to the angle. The display content of the unit, the angle calculation unit is connected with the control unit by the SPI protocol, the specific method is that the SDA, SCL, CS, SAO, GND and VCC interfaces of the LSM9DS0 are connected to the 9, 10, 11, 12, GND and 3.3V of the control unit respectively).
	Regarding claim 6, Yu et al.  discloses the hub imaging angle monitoring apparatus according to claim 1, wherein the power supply unit comprises a battery (Para 34; power supply unit is a rechargeable lithium battery).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





3. Claims 3,5 are  rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 107364515 A) (see translation document of the specification attached ), in view of Wakamatsu et al. (US Pub. No.: US 2016/0255273 A1).

	Regarding claim 3, Yu et al. does not disclose the hub imaging angle monitoring apparatus according to claim 2, wherein the micro-processing unit performs the fusion processing on the movement data to filter out an influence of vibration on the hub and obtain the attitude angle of the hub. 
         Wakamatsu discloses the hub imaging angle monitoring apparatus to claim 2, wherein the micro-processing unit performs the fusion processing on the movement data to filter out the influence of vibration on the hub and obtain the attitude angle of the hub (Wakamatsu; Para 40-49; 81;  the controller 215 calculates the absolute angle for the tilt correction based on an angle which is calculated based on an acceleration containing a vibration noise detected by the accelerometer 213 and an angular velocity containing a low frequency noise detected by the angular velocity meter 214. The image pickup apparatus 101b in this embodiment synthesizes a low-frequency removed angle that is calculated by integration after cutting a low frequency component from the output signal of the angular velocity meter 214 with the absolute angle calculated by using the Kalman filter 503 to perform the tilt correction and the vibration correction within the movable range of the tilt correction.).
        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize movement data to filter out vibration of the imaging hub as disclosed in Watamatsu for the imageable bicycle wheel hub disclosed in Yu et al. in order to perform image stabilization and remove vibration and image blur to provide images with better quality. 
         Regarding claim 5, the combination of Yu et al. and Wakamatsu  discloses the hub imaging angle monitoring apparatus according to claim 3, wherein the fusion processing of the movement data performed by the micro-processing unit comprises Kalman filtering (Wakamatsu ; Fig. 5; Para 41-47; Kalman filter 503; wherein         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kalman filtering to filter out vibration of the imaging hub as disclosed in Watamatsu for the imageable bicycle wheel hub disclosed in Yu et al. in order to perform image stabilization and remove vibration and image blur to provide images with better quality ) .
         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 107364515 A) (see translation document of the specification attached ), in view of Wakamatsu et al. (US Pub. No.: US 2016/0255273 A1) and further in view of Joseph et al.  (US Pub No.: US 2010/0174506 A1).
	Regarding claim 4, the combination of Yu and Watamatsu discloses the fusion processing of the movement data performed by the micro-processing unit comprises equalization filtering (Watamatsu; Fig. 5; Para 41-47; Kalman filter 503; wherein Kalman filter can be used for equalization).
	However, the combination of Yu and Watamatsu does not disclose simplified quaternion algorithm.
	Joseph et al. discloses simplified quaternion algorithm (Para 71; determine the attitude of the multi-dimensional pointing device and the calculations may be formulated using Quaternino-based arithmetic).
        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Quaternino-based algorithm as disclosed in Joseph et al. to calculate the angles or orientation of the device as disclosed in the combination of Yu and Watamatsu in order to increase processing speed with more accurate calculation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 107364515 A) (see translation document of the specification attached ), in view of Terzian et al.  (US Pub. No US 2009/0140529 A1).
Regarding claim 7, Yu et al. does not disclose the hub imaging angle monitoring apparatus of claim 1, wherein the power 
supply unit comprises a self-energized power generation apparatus.
Terzian et al. discloses the power supply unit comprises a self-energized power generation apparatus (  Para 3; Claim 1; self-generation of electrical power to a device which comprises: a) disposing at least one armature supporting at least one permanent magnet within a housing of the device; b) disposing at least one pole piece within the housing formed with an air gap which is flanked by at least one coil of conductive wire; c) imparting relative motion between the armature and the pole piece such that the permanent magnet passes through the air gap by oscillations in opposite swinging pendulum-like motions so that its magnetic flux is intersected by the wire coil to generate electrical voltage and current therein; and d) transporting the electrical current to a storage component included within the housing.) .
     It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize power including self-energized power generator as disclosed in Terzian for the imaging hub disclosed in Yu et al. in order to self-generate power to the device without requirements to obtain power from an electric outlet or charging in order to achieve optimum efficiency and provide system operating flexibility.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 107364515 A) (see translation document of the specification attached), in view of Coleman (US Patent No.: US 10,816,939 B1).
	Regarding claim 8, Yu does not disclose the power supply unit comprises a solar power generator apparatus.
	Regarding claim 8, Coleman discloses  the power supply unit comprises a solar power generator apparatus ( Col 116, lines 1-15; derives power from a wired electrical connection, a battery, solar power) .
        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize solar power as disclosed in Coleman to generate power for the hub as disclosed in Yu in orde to save electricity cost and increase system efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696